DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 14-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “high” in claim 8 is a relative term which renders the claim indefinite. The term “high” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
The term “high” in claim 14 is a relative term which renders the claim indefinite. The term “high” is not defined by the claim, the specification does not provide a standard for 
Claims 15-19 are rejected for depending from claim 14. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-3, 7 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over KERDEMELIDIS (US 2016/0338407) in view of LIU et al. (US 2018/0153217). 
With respect to claim 1, KERDEMELIDIS discloses an electronic device (Abstract; Paragraph [0087]) for producing aerosol for inhalation by a user (Paragraph [0003]). The device comprises a mouthpiece, 502, located at one of opposite longitudinal ends of the electronic device (Figure 5), a liquid container (Figure 15; Paragraph [0102]) a transducer, 1520, that when actuated causes the liquid from the container to aerosolize (Paragraph [0102]) and allows the user to inhale the aerosol from the mouthpiece (Paragraphs [0086], [0087]), circuitry and a battery (e.g, power source) (Paragraphs [0087]-[0088]; Figures 6 and 7) for activating the transducer. The mouthpiece, liquid container and transducer are located in-line along a longitudinal axis of a housing extending between the opposite longitudinal ends (Figure 5, annotated below)
[AltContent: textbox (Atomizer component)][AltContent: connector][AltContent: textbox (Liquid container)][AltContent: connector][AltContent: textbox (Mouthpiece )][AltContent: connector][AltContent: textbox (Housing wall)][AltContent: connector][AltContent: textbox (Longitudinal axis)][AltContent: connector]
    PNG
    media_image1.png
    748
    256
    media_image1.png
    Greyscale



The transducer is located on one end of the liquid container (Figures 15 and 16) while the outlet for the aerosolized liquid is located at the other end of the liquid container (Paragraphs [0102], [0103]). Thus, the liquid container is implicitly located between and separates the transducer and mouthpiece. 
KERDEMELIDIS does not explicitly disclose that the liquid container and transducer are contained within a cartridge which fits in the housing and is removable therefrom so that it can be replaced. LIU et al. discloses an electronic cigarette (Title; Abstract) where the container and piezoelectric component are located in the atomizer (e.g., cartridge) (Figure 1) with the connectors plugging into the battery housing (Figure 8; Paragraph [0050], [0051]). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention to provide the liquid container and transducer of KERDEMELIDIS within a cartridge that fits into the housing of a battery component, as taught by LIU et al. so that the atomizer can be replaced when empty. 
With respect to claim 2, KERDEMELIDIS discloses that the device further includes a vibrating structure, 1514, that vibrates in accordance with the transducer to atomize the liquid (Paragraph [0102]). 
With respect to claim 3, KERDEMELIDIS does not disclose that the vibrating structure is a mesh (Paragraph [0102]). 
With respect to claim 7, 
With respect to claim 11, KERDEMELIDIS discloses that the coupling agent is a mesh membrane (Paragraph [0110]; Figures 23 and 24). 


____________________________________________________________________________
Claims 4, 5, 8, 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over KERDEMELIDIS (US 2016/0338407) in view of LIU et al. (US 2018/0153217) as applied to claims 1-3, 7 and 11 above, and further in view of TAN (US 2016/0213866).
With respect to claim 4, modified KERDEMELIDIS discloses that the transducer is a piezoelectric material (Paragraph [0102]). Modified KERDEMELIDIS does not explicitly disclose that the piezoelectric material is a crystal. TAN discloses that the piezoelectric material is a crystal in order to atomize the liquid (Paragraphs [0071], [0072]). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to use a crystal piezoelectric material as the piezoelectric material of modified KERDEMELIDIS, as taught by TAN so that the liquid can be atomized. 
With respect to claim 5, modified KERDEMELIDIS discloses that the frequency of the vibrations is between 15 and 500 KHz (e.g., 0.015 and 0.5 MHz) (Paragraph [0102]). 
With respect to claim 8, KERDEMELIDIS discloses that the crystal (see TAN, above) vibrates at high frequency  when the current is applied and the horn then vibrates to atomize the liquid (Paragraph [0102]). 

With respect to claim 11, 
With respect to claim 12, KERDEMELIDIS does not disclose that the membrane is hydrophobic. TAN discloses that the membrane is silicone (Paragraph [0076]) such that it can withstand vibrations without melting or breaking. It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to use silicone (e.g., hydrophobic material) as the membrane of KERDEMELIDIS so that it doesn’t melt or break. 
__________________________________________________________________________
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over KERDEMELIDIS (US 2016/0338407) in view of LIU et al. (US 2018/0153217) as applied to claims 1-3, 7 and 11 above, and further in view of TAN (US 2016/0213866) as applied to claims 4, 5, 8, 11 and 12  above, and further in view of VOGES (US 6,196,218).
With respect to claim 6, modified KERDEMELIDIS does not explicitly disclose that the frequency is within the claimed range. VOGES discloses that the frequency of vibration is between 800 and 4000 kilohertz, in order to keep the droplets within the desired size (Column 10, lines 53-65). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to use the frequency of between 800 and 4000KHz, for the transducer of modified KERDEMELIDIS, as taught by VOGES so that the droplets have the desired size. 


________________________________________________________________________
Claims 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over KERDEMELIDIS (US 2016/0338407) in view of LIU et al. (US 2018/0153217) and TAN (US 2016/0213866).
With respect to claim 14, KERDEMELIDIS discloses an electronic device (Abstract; Paragraph [0087]) for producing aerosol for inhalation by a user (Paragraph [0003]). The device comprises a mouthpiece, 502, located at one of opposite longitudinal ends of the electronic device (Figure 5), a liquid container (Figure 15; Paragraph [0102]) a transducer, 1520, that when actuated causes the liquid from the container to aerosolize (Paragraph [0102]) and allows the user to inhale the aerosol from the mouthpiece (Paragraphs [0086], [0087]), circuitry and a battery (e.g, power source) (Paragraphs [0087]-[0088]; Figures 6 and 7) for activating the transducer. The mouthpiece, liquid container and transducer are located in-line along a longitudinal axis of a housing extending between the opposite longitudinal ends (Figure 5, annotated below)
[AltContent: textbox (Atomizer component)][AltContent: arrow][AltContent: textbox (Liquid container)][AltContent: arrow][AltContent: textbox (Mouthpiece )][AltContent: arrow][AltContent: textbox (Housing wall)][AltContent: arrow][AltContent: textbox (Longitudinal axis)][AltContent: connector]
    PNG
    media_image1.png
    748
    256
    media_image1.png
    Greyscale



The transducer is located on one end of the liquid container (Figures 15 and 16) while the outlet for the aerosolized liquid is located at the other end of the liquid container (Paragraphs [0102], [0103]). Thus, the liquid container is implicitly located between and separates the transducer and mouthpiece. 
KERDEMELIDIS discloses an interface comprising a horn, 1514, contained in the cartridge and between the transducer and parts of the container, that transmit vibrations from the transducer to the liquid (Paragraph [0102]). 
KERDEMELIDIS does not explicitly disclose that the liquid container and transducer are contained within a cartridge which fits in the housing and is removable therefrom so that it can be replaced. LIU et al. discloses an electronic cigarette (Title; Abstract) where the container and piezoelectric component are located in the atomizer (e.g., cartridge) (Figure 1) with the connectors plugging into the battery housing (Figure 8; Paragraph [0050], [0051]). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention to provide the liquid container and transducer of KERDEMELIDIS within a cartridge that fits into the housing of a battery component, as taught by LIU et al. so that the atomizer can be replaced when empty. 
KERDEMELIDIS discloses that the transducer is a piezoelectric material (Paragraph [0102]). KERDEMELIDIS does not explicitly disclose that the piezoelectric material is a crystal. TAN discloses that the piezoelectric material is a crystal in order to atomize the liquid (Paragraphs [0071], [0072]). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to use a crystal piezoelectric material as the piezoelectric material of KERDEMELIDIS, as taught by TAN so that the liquid can be atomized. 

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over KERDEMELIDIS (US 2016/0338407) in view of LIU et al. (US 2018/0153217).
With respect to claim 20, KERDEMELIDIS discloses an electronic device (Abstract; Paragraph [0087]) for producing aerosol for inhalation by a user (Paragraph [0003]). The device comprises a mouthpiece, 502, located at one of opposite longitudinal ends of the electronic device (Figure 5), a liquid container (Figure 15; Paragraph [0102]) a transducer, 1520, that when actuated causes the liquid from the container to aerosolize (Paragraph [0102]) and allows the user to inhale the aerosol from the mouthpiece (Paragraphs [0086], [0087]), circuitry and a battery (e.g, power source) (Paragraphs [0087]-[0088]; Figures 6 and 7) for activating the transducer. The mouthpiece, liquid container and transducer are located in-line along a longitudinal axis of a housing extending between the opposite longitudinal ends (Figure 5, annotated below)
[AltContent: textbox (Atomizer component)][AltContent: arrow][AltContent: textbox (Liquid container)][AltContent: arrow][AltContent: textbox (Mouthpiece )][AltContent: arrow][AltContent: textbox (Housing wall)][AltContent: arrow][AltContent: textbox (Longitudinal axis)][AltContent: connector]
    PNG
    media_image1.png
    748
    256
    media_image1.png
    Greyscale



The transducer is located on one end of the liquid container (Figures 15 and 16) while the outlet for the aerosolized liquid is located at the other end of the liquid container (Paragraphs [0102], [0103]). Thus, the liquid container is implicitly located between and separates the transducer and mouthpiece. 
KERDEMELIDIS does not explicitly disclose that the liquid container and transducer are contained within a cartridge which fits in the housing and is removable therefrom so that it can be replaced. LIU et al. discloses an electronic cigarette (Title; Abstract) where the container and piezoelectric component are located in the atomizer (e.g., cartridge) (Figure 1) with the connectors plugging into the battery housing (Figure 8; Paragraph [0050], [0051]). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention to provide the liquid container and transducer of KERDEMELIDIS within a cartridge that fits into the housing of a battery component, as taught by LIU et al. so that the atomizer can be replaced when empty. 
KERDEMELIDIS discloses an interface comprising a horn, 1514, contained in the cartridge and between the transducer and parts of the container, that transmit vibrations from the transducer to the liquid (Paragraph [0102]). Since all materials have a thermal resistance, the horn is capable of, at least in part, preventing the transfer of heat to the liquid. 


Allowable Subject Matter
Claims 9, 10, 13 and 15-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art does not teach or suggest that the coupling agent comprises a liquid or gel, or that it is also included in the membrane. 
With respect, to claim 15, KERDEMELIDIS does discloses the use of a horn (Figure 15) and a mesh (Paragraph [0107]). These embodiments aren’t necessarily used together. While they may be combined for the same purpose, the horn would not necessarily cause the mesh to vibrate, per se, without additional modification to the combined structure. 


Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX B EFTA whose telephone number is (313)446-6548. The examiner can normally be reached 8AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ALEX B EFTA/Primary Examiner, Art Unit 1745